     Case 8:19-cr-00061-JVS Document 382 Filed 11/10/20 Page 1 of 6 Page ID #:5777




 1   H. Dean Steward, SBN 85317
     107 Avenida Miramar, Ste. C
 2   San Clemente, CA 92672
     Tel (949) 481-4900
 3   Fax (949) 497-6753
 4   Attorney for Defendant
     MICHAEL JOHN AVENATTI
 5
 6
                              UNITED STATES DISTRICT COURT
 7
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                   SA CR No. 19-061-JVS
10               Plaintiff,                      DEFENDANT’S EX PARTE
                                                 APPLICATION FOR AN ORDER
11                      v.                       EXTENDING DEFENDANT’S
                                                 TEMPORARY RELEASE
12   MICHAEL JOHN AVENATTI,
13               Defendant.
14
15
16         Defendant MICHAEL JOHN AVENATTI (“Mr. Avenatti”) by and through his
17   counsel of record, H. Dean Steward, hereby files this Ex Parte Application for an Order
18   Extending Defendant’s Temporary Release for 60 days.
19
      Dated: November 10, 2020                Respectfully submitted,
20
21
                                             /s/ H. Dean Steward
22                                            H. DEAN STEWARD
23                                            Attorney for Defendant
                                              MICHAEL JOHN AVENATTI
24
25
26
27
28
     Case 8:19-cr-00061-JVS Document 382 Filed 11/10/20 Page 2 of 6 Page ID #:5778




 1         Pursuant to this Court’s prior Orders, Defendant Michael John Avenatti
 2   (“Mr. Avenatti”) is presently on temporary release and home confinement in
 3   Venice, California. If necessary, the defense is prepared to file a formal noticed
 4   motion to extend Mr. Avenatti’s temporary release for the reasons set forth in (a)
 5   the Opposition [Docket No. 271] to the Government’s Motion to Terminate and
 6   Not Further Extend Defendant Michael John Avenatti’s Temporary Release, which
 7   is pending, and (b) the accompanying declarations filed with the Opposition,
 8   including that of board-certified infectious disease specialist Dr. F. Ramzi Asfour
 9   (under seal) [Docket No. 280]. Absent a further extension, Mr. Avenatti will be
10   required to self-surrender on Tuesday, November 17.
11         With each passing day, the nation is setting new records relating to the
12   COVID-19 pandemic and the risk to public health is exploding. This past
13   Saturday, there were 126,742 cases reported according to Johns Hopkins
14   University. This followed previous records of 126,480 cases on Friday, 121,888
15   cases on Thursday, and 102,831 cases on Wednesday. Further, hospitalizations are
16   also increasing dramatically with 22 states recording record hospitalizations within
17   the last week and it is expected that total hospitalizations in the nation will set a
18   new record this week. On Monday, the current number of patients hospitalized
19   with COVID-19 in California surpassed 3,000 – a number not seen since
20   September 10, with 838 of them in intensive care units, the most since September
21   16. Hospitalizations and ICU totals for the state are up 32% and 38% respectively,
22   in the past two weeks, an alarming sign. The daily death rate, which lags behind
23   new cases, is also beginning to increase significantly and is expected to shortly
24   reach over 2,000 deaths per day.
25         The risks associated with the pandemic are also increasing in Los Angeles
26   and Orange County. The health metrics relating to the virus for Orange County
27   have gotten far worse since this Court’s last few orders extending Mr. Avenatti’s
28
                                                1
     Case 8:19-cr-00061-JVS Document 382 Filed 11/10/20 Page 3 of 6 Page ID #:5779




 1   home confinement due to the pandemic. For instance, Orange County is now
 2   routinely reporting over 300 cases a day - this past Saturday alone, Orange County
 3   registered 322 new cases and on Sunday, the county reported 512 new cases.
 4   Neither Orange County nor Los Angeles County is on pace to qualify for a less
 5   restrictive tier. In fact, there is a significant likelihood that Orange County will be
 6   moved into the most restrictive tier – the purple tier – as a result of the worsening
 7   conditions. For instance, the adjusted daily case rate per 100,000 is now 6.0 and
 8   quickly increasing toward 7.0 – the rate at which the county will be moved into the
 9   more restrictive tier. Dr. Matthew Zhan, Medical Director with the Orange County
10   Health Care Agency, publicly stated on November 6 (according to
11   www.abc7.com): “There seems almost to be a sense of inevitability this is going
12   to happen over the next couple of months.”
13         A comparison of the data from March/April, when Mr. Avenatti was ordered
14   released to home confinement, and today demonstrates that the current risks and
15   fallout from the COVID-19 pandemic are far greater now in the Central District.
16   This comparison is even more dramatic than when defendant filed his Opposition.
17   See, e.g., Exhibit A to Docket No. 271 (extensive comparison of the data and citing
18   to multiple sources). The rate of infection is higher; the rate of death is higher; the
19   rate of hospitalization is higher; the number of cases has exploded; and the number
20   of deaths is far greater. According to Johns Hopkins University, California has
21   now surpassed 969,000 confirmed cases statewide – the second most in the nation
22   (a 21,000% increase over when Mr. Avenatti was ordered released and California
23   had 4,600 cases in total). Over 17,960 deaths have also been recorded in the state
24   (a 16,300% increase over when Mr. Avenatti was ordered released and California
25   had 110 deaths in total). Further, when Mr. Avenatti was ordered released, Orange
26   County had a total of 3 deaths and 321 cases – those numbers are now routinely
27   matched or exceeded every two days at most and the county has now recorded over
28
                                                2
     Case 8:19-cr-00061-JVS Document 382 Filed 11/10/20 Page 4 of 6 Page ID #:5780




 1   1,506 deaths and 61,740 cases according to the Orange County Health Department,
 2   an over 50,100% and 19,200% increase, respectively. Comparing the March/April
 3   data for Los Angeles County to today is even more alarming. And the 7-day
 4   moving averages for the nation, California, and Orange and Los Angeles counties
 5   remain far higher than when Mr. Avenatti was released (and are getting worse).
 6         Meanwhile, medical expert after medical expert is predicting a second wave
 7   that will be far more deadly and pervasive than the first wave, including in
 8   California and in the Central District. Each day brings a slew of experts who are
 9   predicting serious problems in the weeks and months ahead, with some experts
10   predicting another 200,000 deaths by late January. As Dr. Anthony Fauci stated on
11   November 9: “We can’t run away from the data, it’s real. . . . We have to double
12   down [on preventative measures].” It is widely believed that the next two to three
13   months will be the deadliest during the entire pandemic.
14         In addition, the risks to Mr. Avenatti were he to contract the virus remain
15   significant according to expert Dr. F. Ramzi Asfour. See Declaration of Dr. F.
16   Ramzi Asfour (under seal) and attached report (attesting to the risks to Mr.
17   Avenatti’s health conditions and the risks to him were he to be remanded) [Docket
18   No. 280]. In July, the American Medical Association confirmed that “COVID-19
19   case rates have been substantially higher and escalating much more rapidly in
20   prisons than in the U.S. population.” The Journal article further provides a telling
21   chart on the rate of coronavirus infection in prisons versus the wider population,
22   and there can be no dispute – prisons are vastly more dangerous. See B. Saloner,
23   Ph D., et al., Covid-19 Cases and Deaths in Federal & State Prisons, J. Am. Med.
24   Assoc. (July 8, 2020). The researchers found that the infection rate for prisoners
25   was 5.5 times higher than the U.S. population and the death rate in the prison
26   population was 3.0 times higher. Other data shows that the risk remains
27   exceedingly high in jails and prisons. See, e.g., charts at end of Exhibit A to
28
                                               3
     Case 8:19-cr-00061-JVS Document 382 Filed 11/10/20 Page 5 of 6 Page ID #:5781




 1   Docket No. 271. By way of example only, the federal Western Region Detention
 2   Facility in San Diego, which largely houses pre-trial inmates, is presently
 3   experiencing an outbreak with at least 86 inmates and 10 staff members testing
 4   positive.
 5         Accordingly, in order provide additional time for the Court to rule on the
 6   government’s pending motion and for the Court and the parties to address any
 7   further motion by the defense (to be filed if necessary), as well as examine the data
 8   relating to the virus in the interim time period, defendant respectfully requests that
 9   the Court extend his temporary release 60 days to January 16, 2021 under the same
10   conditions previously ordered.
11         Counsel for the defendant and the government conferred and the
12   government’s position is as follows: “we oppose for the reasons set forth in our
13   prior motion.”
14
15    Dated: November 10, 2020               Respectfully submitted,
16
17                                            /s/ H. Dean Steward
                                             H. DEAN STEWARD
18
                                             Attorney for Defendant
19                                           MICHAEL JOHN AVENATTI
20
21
22
23
24
25
26
27
28
                                               4
     Case 8:19-cr-00061-JVS Document 382 Filed 11/10/20 Page 6 of 6 Page ID #:5782




 1
                               CERTIFICATE OF SERVICE

 2         I, H. Dean Steward, am a citizen of the United States, and am at least 18 years
 3
     of age. My business address is 107 Avenida Miramar, Ste. C, San Clemente, CA
 4
 5   92672. I am not a party to the above-entitled action. I have caused, on November

 6   10, 2020, service of the defendant’s:
 7
     EX PARTE APPLICATION FOR AN ORDER EXTENDING DEFENDANT’S
 8
 9   TEMPORARY RELEASE

10   on the following party, using the Court’s ECF system:
11
     AUSA BRETT SAGEL AND AUSA JULIAN ANDRE
12
13   I declare under penalty of perjury that the foregoing is true and correct.

14   Executed on November 10, 2020
15
16                                           /s/ H. Dean Steward

17                                           H. Dean Steward

18
19
20
21
22
23
24
25
26
27
28
                                               5
